                        IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF ARKANSAS
                                  WESTERN DIVISION


VINCENZO ENVER VALACHI                                                             PLAINTIFF
ADC #099530A

v.                                 No: 4:17-cv-00774 BRW-PSH

CHRISTOPHER ASHCRAFT, et al.                                                    DEFENDANTS

                                               ORDER

        I have reviewed the Proposed Findings and Partial Recommendation (Doc. No. 80)

submitted by United States Magistrate Judge Patricia S. Harris, and the objections filed. After

carefully considering the objections and making a de novo review of the record in this case, I

approve and adopt the Partial Recommendation in all respects. The irreparable harm issues

raised in Plaintiff’s objections are unrelated to this case.

        Accordingly, Plaintiff’s motion for a temporary restraining order (Doc. No. 78) is

denied without prejudice.

        IT IS SO ORDERED this 10th day of October, 2019.



                                                               Billy Roy Wilson _______________
                                                               UNITED STATES DISTRICT JUDGE
